DETAILED ACTION
Claims 21-29 were filed with the amendment dated 05/02/2022.  Claims 1-20 were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments and arguments overcome the rejection of the claims over U.S. Pat. No. 3,225,781 (“Kruger”) in view of U.S. Pat. Pub. No. 2005/0039797 (“Carlson”); and the rejection over Kruger, Carlson and U.S. Pat. NO. 5,488,969 (“King”).   Kruger does not teach or suggest “providing a constant flow rate for fluids”.  King does not teach “the piston opposed by the spring such that the differential pressure across the valve increases exponentially with a change in a position of the piston; and an opening formed between the piston and the shear ring, the opening decreasing exponentially with the position of the piston at half the exponential rate of the pressure, thereby providing a constant flow rate for fluids with fully turbulent flow” as (best understood and) required by the claims.
Applicant’s amendments have created new 35 USC 112a and 112b rejections, set forth below.
The rejection is made FINAL. 
 Claim Objections
Claim 21 is objected to because of the following informalities:  In Claim 21, line 8: “the exponential rate” should be changed to “an exponential rate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 21, the phrase “the opening decreasing exponentially with the position of the piston at half the exponential rate of the pressure, thereby providing a constant flow rate for fluids with fully turbulent flow” renders the claim noncompliant with the written description requirement.  There is no disclosure of “providing a constant flow rate for fluids with fully turbulent flow” in the specification.
“Turbulent” is only recited twice in the specification.  Paragraph 18 refers to “turbulent flow, differential pressure changes with the square of the flow”.  Paragraph 45 recites “for turbulent flow, pressure changes quadratically with flow rate…change the flow by a factor of 100 at constant pressure.”  There is no mention in the specification of “fully turbulent flow”, nor is there mention in the specification of constant flow rate for fluids with turbulent flow.  The paragraphs referring to turbulent flow refer to pressure, not flow rate.
The specification only once refers to “constant flow” (in paragraph 49).  However, the reference to constant flow is “using a spring with an exponentially hardening characteristic, the width of the opening varies much less dramatically for a given range of pressures to maintain a constant flow” (paragraph 49).  This reference to “constant flow” does not appear to support the claim language “the opening decreasing exponentially with the position of the piston at half the exponential rate of the pressure, thereby providing a constant flow rate for fluids with fully turbulent flow.”
With regard to claim 22, the phrase “the spring can be offset to alter a flow rate setting in the valve” renders the claim noncompliant with the written description requirement.  Paragraph 18 appears to be the only portion of the specification referring to springs and “offset”.  However, the disclosure is only referring to offsetting the plug, not the spring: “that offsetting the plug changes the flow” (para 18).  There is no support in the specification for “the spring can be offset.”
Dependent claims 23-29 are also rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 21, the phrase “the piston opposed by the spring” (lines 4-5) renders the claim indefinite.  It is not clear what is meant by “opposed”.  Is opposed mean acted upon?  The specification uses the term “opposed” as if to mean “positioned” (see specification of [0040]).  However, that does not appear to be the meaning in the context of claim 21.  For purposes of examination, the claim will be construed as if the phrase states: “the piston is acted upon by the spring.”
With regard to claim 22, the phrase “the spring can be offset” renders the claim indefinite.  It is not clear what is meant by “offset”.  Is the claim referring to physical positioning (and if so, what is the spring offset relative to)?  Is the claim referring to the size or shape of the spring? The meaning is not known.
With regard to claim 25, the phrase “the port having an admittance” renders the claim indefinite.  Claim 25 depends from claim 21.  Claim 21 refers to an opening (claim 21, line 7).  Is the opening the same or different from the port or the admittance?  For purposes of examination they will be construed to be the same.
With regard to claim 28, the phrase “opening operates with just an upstream pressure and a downstream pressure corresponding to the flow of the fluid” renders the claim indefinite.  The valve also requires the use of a spring, which affects the opening of the valve.  Therefore, it is not clear what is being required by the claim.  Is the claim intending to recite that the valve opening operates with just the spring, the upstream pressure, and downstream pressure?
Dependent claims are also rejected for being dependent upon a rejected claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 7,246,635 “Caleffi” discloses a constant flow rate control valve. However, Caleffi does not teach or suggest “an opening formed between the piston and the shear ring, the opening decreasing exponentially with the position of the piston at half the exponential rate of the pressure, thereby providing a constant flow rate for fluids with fully turbulent flow” as best understood and required by claim 21.  Rather, Caleffi discloses that the opening decreases with an increase in pressure pushing down on the piston (see Fig. 7).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753